
	

113 HR 170 IH: To direct the Secretary of Labor to revise regulations concerning the recording and reporting of occupational injuries and illnesses under the Occupational Safety and Health Act of 1970.
U.S. House of Representatives
2013-01-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 170
		IN THE HOUSE OF REPRESENTATIVES
		
			January 4, 2013
			Mr. Gene Green of
			 Texas introduced the following bill; which was referred to the
			 Committee on Education and the
			 Workforce
		
		A BILL
		To direct the Secretary of Labor to revise regulations
		  concerning the recording and reporting of occupational injuries and illnesses
		  under the Occupational Safety and Health Act of 1970.
	
	
		1.Recording and reporting of
			 occupational injuries and illnesses
			(a)In
			 generalNot later than 180
			 days after the date of enactment of this Act, the Secretary of Labor shall
			 revise the regulations in part 1904 of title 29, Code of Federal Regulations,
			 concerning the recording and reporting of occupational injuries and illnesses
			 under the Occupational Safety and Health Act of 1970 (29 U.S.C. 651 et seq.),
			 to require site-controlling employers to keep a site log for all recordable
			 injuries and illnesses occurring among all employees on the particular site,
			 whether such employees are employed directly by the site-controlling employer
			 or are employed by contractors or temporary help or employee leasing
			 services.
			(b)DefinitionAs used in this section, the term
			 site-controlling employer means the employer that has primary
			 control over the work on a particular work site and supervises the employees on
			 a day-to-day basis on a particular work site.
			
